1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 STATE OF NEW MEXICO, ex rel.,
 8 HUMAN SERVICES DEPARTMENT
 9 and ANGELA HAZELET,

10          Petitioners-Appellees,

11 v.                                                                           NO. 30,761

12 MARK ARNAUDVILLE,

13          Respondent-Appellant.


14 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
15 Angela J. Jewell, District Judge


16 New Mexico Human Services Department
17 Reina Owen DeMartino
18 Albuquerque, NM

19 for Appellees

20 Mark Arnaudville
21 Albuquerque, NM

22 Pro Se Appellant


23                                 MEMORANDUM OPINION

24 KENNEDY, Judge.
1       Summary affirmance in part and summary reversal in part was proposed in a

2 second notice of proposed summary disposition. No memorandum in opposition has

3 been filed by any party and the time for doing so has expired.

4       Therefore, for the reasons set forth in the second notice of proposed summary

5 disposition, the district court’s order is AFFIRMED IN PART and REVERSED IN

6 PART.

7       IT IS SO ORDERED.



8                                              _______________________________
9                                              RODERICK T. KENNEDY, Judge


10 WE CONCUR:



11 _________________________
12 CYNTHIA A. FRY, Judge



13 _________________________
14 MICHAEL E. VIGIL, Judge




                                           2